STATON, Presiding Judge,
concurring.
I concur with the majority. Here we are dealing with approved, measurable rates. It is implicit that a measuring device must be used to implement the approved rates. As to the jurisdiction argument, two statutory concepts must be kept in mind: "First, municipal utilities are not subject to the general grant of authority to the Commission. Second, those statutory provisions granting the Commission certain powers over municipal utilities are strictly construed." Cities & Town of Anderson v. Public Service Commission of Indiana (1979), Ind.App., 397 N.E.2d 303 at 307. The Appellants have failed to direct this Court to any statute which would support their jurisdictional argument. Any dissatisfaction with the rates approved in Cause No. 347837 and referred to in the Public Service Commission's approval of the lease agreement should have been made when the rates were filed.